Case: 18-40752      Document: 00514865365         Page: 1    Date Filed: 03/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 18-40752                                 FILED
                                  Summary Calendar                           March 8, 2019
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:18-CR-143-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jose Garcia pleaded guilty to a single count of possession with intent to
distribute more than 500 grams of cocaine. On appeal, he contends that his
conviction was not supported by an adequate factual basis because the
Government did not meet its obligation to prove that he had knowledge of the
type and quantity of the controlled substance involved in his offense.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40752    Document: 00514865365     Page: 2   Date Filed: 03/08/2019


                                 No. 18-40752

      As Garcia concedes, his sole appellate argument is foreclosed by United
States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which determined
that Flores-Figueroa v. United States, 556 U.S. 646 (2009), did not overturn
United States v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the
Government is not required to prove knowledge of the drug type and quantity
as an element of a 21 U.S.C. § 841 drug trafficking offense. The Government
thus did not have to prove that Garcia knew the type and quantity of the
controlled substance involved in his offense.
      Accordingly, Garcia’s motion for summary disposition is GRANTED, and
the district court’s judgment is AFFIRMED.




                                       2